Citation Nr: 1521550	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected PTSD.

2.  Entitlement to service connection for asthma and/or chronic obstructive pulmonary disease (COPD)), including as secondary to asbestos exposure.

3.  Entitlement to service connection for tremors, including as secondary to service-connected PTSD and/or asbestos exposure.

(The issues of entitlement to increase disability ratings for posttraumatic stress disorder (PTSD) and bilateral hearing loss, as well as entitlement to a total rating for compensation on the basis of individual unemployability are the subject of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A September 2010 rating decision denied service connection for asthma and tremors.  In May 2011, the RO confirmed and continued the denial of the Veteran's claim for service connection for asthma.  

In a September 2011 rating decision, the RO denied service connection for obstructive sleep apnea.  In a February 2012 rating decision, the RO confirmed and continued the denial of service connection for tremors and obstructive sleep apnea.

The Virtual VA claims file has been reviewed.  Other than VA treatment records and December 2012 VA examination reports, considered by the RO in the December 2013 statement of the case, documents contained therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  Other than a transcript of the Veteran's videoconference before the undersigned VLJ and his representative's informal hearing presentation, documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files or irrelevant to the claims on appeal.

The issues of service connection for a back disorder and a deviated septum, as well as applications to reopen claims for service connection of melanoma and scars, have been raised by the record in May 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for tremors is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifest in service and is not attributable to service.

2.  Obstructive sleep apnea is not related (by means of causation or aggravation) to service-connected PTSD.

3.  Asthma and COPD were not manifest in service and are not attributable to service.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Obstructive sleep apnea is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

3.  Asthma and COPD were not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2010, September 2010, June 2011, December 2011, and December 2012, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded a VA examination responsive to the claims for service connection of obstructive sleep apnea and a respiratory disorder to include asthma and COPD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board also observes that the VLJ at the January 2015 hearing clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  For many asbestos-related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.  The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Board notes that the Veteran's service personnel records confirm that he had service on the USS Saratoga, and that his naval occupation was as a storekeeper.  The Board notes that the Veteran alleges asbestos exposure due to smoke inhalation and scraping paint, and concedes that the ship history for the USS Saratoga shows that there was a fire aboard ship, and that service connection for the Veteran's PTSD is based on having witnessed the fire.

Nevertheless, based on the evidence of record, the Veteran's claims of service connection for obstructive sleep apnea, including as secondary to service-connected PTSD, and asthma and COPD, including as secondary to asbestos exposure, must be denied.

In this case, there is no evidence of obstructive sleep apnea, asthma, or COPD during service or for many years thereafter.  Rather, service treatment records reflect that there were no relevant complaints or clinical findings; there was also no pertinent symptomatology.   The Board acknowledges that the Veteran was treated for pharyngitis and upper respiratory complaints in service.  However, chest x-rays were consistently normal throughout service and at separation.  Additionally, his military examinations including his separation examination report, shows that clinical evaluation of the sinuses, mouth, throat, lungs, and chest were normal.   

Moreover, the Board points out that the Veteran did not associate his obstructive sleep apnea, COPD, and asthma to his service at onset.  He also did not make any associations between his obstructive sleep apnea and his service-connected PTSD.  His only such assertions were made in association with his claims for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran is competent to report that he has obstructive sleep apnea, asthma, and COPD.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his service for these disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent). The weight of the evidence reflects that the Veteran's obstructive sleep apnea, asthma, and COPD are unrelated to his service. 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected PTSD did not cause or aggravate the Veteran's obstructive sleep apnea.  The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's obstructive sleep apnea and his service-connected PTSD.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board acknowledges that records show that the Veteran was diagnosed with obstructive sleep apnea in 2011, COPD in 2002, and asthma in 2008.  Nevertheless, the September 2011 and January 2013 VA examiners found that that the Veteran's obstructive sleep apnea, asthma, and COPD are unrelated to the Veteran's service, and are not proximately due to or the result of the Veteran's service-connected PTSD or any possible asbestos exposure during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the September 2011 VA examiner found that the Veteran's obstructive sleep apnea was not related to his service or his service-connected PTSD because there is no physiologic basis for a relationship between PTSD and sleep apnea.  The VA examiner noted that the Veteran's obstructive sleep apnea is related to his obesity.  Likewise, the January 2013 VA examiner found that the Veteran's COPD and asthma, if any, were unlikely to be related to the Veteran's service, including any possible asbestos exposure.  The VA examiner noted a report confirming the Veteran's service on the USS Saratoga aircraft carrier and that any possible asbestos exposure while aboard ship was minimal, as the Veteran denied working in aircraft fueling or maintenance.  The VA examiner opined that the Veteran's COPD was more likely related to the Veteran's 40+ year history of cigarette smoking, and that any asbestos related respiratory condition would have manifested within several years of service.  The VA examiner also noted that recent pulmonary function testing did not show any clinical indications of asthma.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's obstructive sleep apnea, asthma, and COPD to an in-service event or illness, including his service-connected PTSD and possible asbestos exposure, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the September 2011, and January 2013 VA examination reports and the clinical evidence of record, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

The Board acknowledges that private treatment records from Dr. H that state that the Veteran's PTSD, COPD, and obstructive sleep apnea are service-connected because fumes, dust and a "stench of war" caused his COPD, which aggravated the Veteran's obstructive sleep apnea which, in turn, aggravated the Veteran's PTSD.  However, none of those treatment records establish a basis for the conclusion that was reached.  The aforementioned October 2011 statement lacks sufficient detail to ascertain a rationale for Dr. H's opinion.  Thus, the probative value of Dr. H's assertion is outweighed by the weight of the evidence that reflects that the Veteran's obstructive sleep apnea, asthma, and COPD are unrelated to his service.  In this regard, the Board points out that Dr. H's opinion is not corroborated by the available evidence.  The Board observes that Dr. H noted that the Veteran had a history of smoking, pre-service exposure to gasoline fumes, and a family history of obstructive sleep apnea, but ignored these factors in issuing his opinion; instead, he appears to have based his opinion on the Veteran's assertions.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence is the VA examination reports.  The January 2013 VA examination report establishes that the Veteran's asthma and COPD are unrelated to service, including any possible asbestos exposure, and the September 2011 VA examination report establishes that the Veteran's obstructive sleep apnea is not related, by means of causation or aggravation, to his service-connected PTSD.  The opinions of the VA examiners are consistent with the medical evidence of record, which does not demonstrate that his obstructive sleep apnea, asthma, and COPD are related to service, including any possible asbestos exposure or his service-connected PTSD.  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In sum, there is no reliable evidence linking the Veteran's obstructive sleep apnea, asthma, and COPD to his service, including any possible asbestos exposure or his service-connected PTSD.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service-connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for obstructive sleep apnea, asthma, and COPD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for a respiratory disorder (to include asthma and COPD) is denied.


REMAND

The Veteran has not been provided with a VA examination related to his claim for service connection of a disorder manifested by tremors.  There is evidence of record indicating that the Veteran has been diagnosed with tremors.  In addition, the Board observes that the Veteran claims that his tremors are secondary to his PTSD and/or his possible asbestos exposure during service.  In this regard, the Board notes that, at his hearing before the undersigned VLJ, the Veteran's representative advanced the theory that the Veteran's tremors were due to the Veteran's use of alcohol to self-treat his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record from January 2013 to the present.  

2.  Schedule the Veteran for a VA neurological examination to determine whether the nature and etiology of any disorder manifested by tremors that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tremors, if any, were caused or aggravated by an in-service event or injury, including his service-connected PTSD and/or possible asbestos exposure.  The VA examiner is requested to address whether the tremors are a result of the use of alcohol to self-treat his service-connected PTSD.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim for service connection of tremors, in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


